       Case 1:20-cv-07626-VSB-KHP Document 23
                                           24 Filed 08/20/21
                                                    08/23/21 Page 1 of 1




                                                                                          8/23/2021
                                                               August 20, 2021
Document Electronically Filed
Hon. Katharine H. Parker                                      The Court will grant brief extensions to file the joint
United States Magistrate Judge                                stipulation: Plaintiff's portion due to Defendant on
U.S. District Court for the Southern District of New York     September 13, 2021; Commissioner's portion to the
Daniel Patrick Moynihan United States Courthouse              Plaintiff due October 15, 2021; Plaintiff's
                                                              incorporation of any reply due December 6, 2021
500 Pearl Street
                                                              and Defendant reviewing and filing the Joint
New York, NY 10007
                                                              Stipulation by December 20, 2021.
                       Re:     McMillian v. Commissioner of Social Security
                               Civil Action No: 1:20-cv-07626-VSB-KHP

Dear Judge Parker:

        This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to
serve her portion of the Joint Stipulation, which is currently due on August 30, 2021. However,
due to the backlog of transcripts created by COVID-19 and the Commissioner’s response, the
Commissioner is able to produce records at a rapid pace. As a result, this has caused multiple,
simultaneous filing deadlines that cannot be met. Plaintiff cannot meet the current briefing
deadline. This extension is needed to thoroughly and properly prepare her portion of the Joint
Statement.

       Plaintiff’s counsel has contacted defense counsel who consents to this request. This
would be a first request to extend the time to serve Plaintiff’s portion of the Joint Stipulation.

        If this request is granted, Plaintiff’s portion of the Joint Stipulation will be due to
Defendant on October 29, 2021. Subsequently, in accordance with the pattern of the Standing
Order, the Commissioner’s portion of the Joint Stipulation would then be due to Plaintiff
November 29, 2021. Plaintiff’s incorporation of any reply into the Joint Stipulation would then
be due December 20, 2021, with Defendant reviewing and filing the Joint Stipulation December
27, 2021 (due to the deadline falling to December 24, 2021, which is a Federal Holiday).

Thank you for your consideration.              Respectfully submitted,
                                               /s/ Howard D. Olinsky
                                               Howard D. Olinsky, Esq.
                                               Bar Code H06529
                                               Counsel for Plaintiff

CC [via ECF]: Joseph Pantoja (Counsel for Defendant)

SO ORDERED.
         8/23/2021
Dated: __________________                              ___________________________
       New York, NY                                    Honorable Katharine H. Parker
                                                       U.S. Magistrate Judge
